Citation Nr: 1715309	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  13-09 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD), based upon substitution of the appellant as the claimant.

2.  Entitlement to service connection for progressive supranuclear palsy, based upon substitution of the appellant as the claimant.

3.  Entitlement to service connection for cause of death of the Veteran.


REPRESENTATION

Appellant represented by:	Joeseph Moore, Attorney 



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel
 

INTRODUCTION

The Veteran served on active duty from June 1961 to September 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2011 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

The Veteran died in May 2014.  Within a year of his death, the Veteran's surviving spouse filed a request with the RO to be substituted as the appellant.  The RO granted the appellant's request to be substituted (under 38 U.S.C.A. § 5121A) in the Veteran's appeal and informed her of the decision by a letter dated in October 2015.  Accordingly, the appellant has been substituted as the claimant for the purposes of the service connection issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran died in May 2014; the appellant is the Veteran's surviving spouse, who was substituted as the claimant to continue the Veteran's pending service connection claims to completion.

2.  The Veteran's supranuclear palsy did not have onset during active service, did not manifest within one year of separation from active service, and was not caused by his active service.

3.  At the time of the Veteran's death, service connection was present for right shoulder degenerative joint disease, chronic sinusitis, post-operative right upper and middle lobe resection due to lung cancer, bilateral hearing loss, non-specific urethritis, and otitis media bilateral.

4.  The Veteran's death certificate lists the immediate cause of death as progressive supranuclear palsy with no other conditions noted.

5.  The Veteran's death was not due to or the result of service or due to a disability of service origin.


CONCLUSIONS OF LAW

1.  The Veteran's surviving spouse is a proper substitute claimant in this case.  38 U.S.C.A. § 5121A (West 2014).

2.  The criteria for service connection for supranuclear palsy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2016).

3.  The criteria for service-connection for cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312, 3.358 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C.A. § 5103 (a) (West 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appellant and Veteran were provided with 38 U.S.C.A. § 5103(a)-compliant notice in April 2011 and October 2015. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. No examinations have been provided with regard to the claims for entitlement to service connection for progressive supranuclear palsy or the cause of the death claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As is discussed in greater detail below, there is no indication of a progressive supranuclear palsy disability in service, and no evidence of signs or symptoms of a that the condition was related to service to trigger to the duty to examine.  Therefore, the Board finds that a VA examination is not warranted.  

The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service. That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted. That does not mean that any manifestations in service will permit service connection. To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic. When the disease entity is established, there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim. 38 C.F.R. § 3.303(b) (2016). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic. 38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board notes that the Veteran and now the Appellant first filed a claim for service connection for progressive supranuclear palsy in April 2014.  

The Veteran, appellant, and the Veteran's representative have not made any specific allegations with regard to the progressive supranuclear palsy, except to claim that this condition is related to service.  Service treatment records reveal no complaints or findings related to supranuclear palsy.  Post-service treatment records, reveal that the Veteran was diagnosed with progressive supranuclear palsy in 2010 which is more than 20 years after separation from service.  

While the Board notes that there is medical evidence that the Veteran had a current disability of progressive supranulcear palsy, there is no evidence of any nexus to service, or even a possibility of such.  Service records show no complaints or indications of condition, and the Veteran and now the appellant have provided no statements or arguments regarding how this condition is related to service.   

To warrant service connection, there must be a disease or injury in service, as well as a connection, or nexus, between such and any current disability.  Neither is shown here.  At best, there is a bare allegation of service connection.  In the absence of evidence, there cannot be even equipoise, and there can be no resolution of doubt.  The Appellant still ultimately bears some burden of production.  38 U.S.C.A. § 5107 (a); Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  As there is no evidence to support any finding of a nexus between service and any progressive supranuclear palsy, entitlement to the benefits sought is not warranted.




Cause of Death

The appellant is also seeking service-connection for the Veteran's death.  VA regulations provide the death of a veteran shall be considered due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312 (2016).

The Appellate has consistently asserted that the Veteran died of progressive supranuclear palsy.  At the time of his death the Veteran was not service-connected for this condition and as discussed above the evidence does not establish the Veteran's progressive supranuclear palsy was due to his military service.  As the above claim for service connection for progressive supranuclear was denied, the Veteran was not service-connected this condition at the time of death.  The Board also notes that the Veteran's death certificate, dated May 20, 2014, shows that the only cause of death listed was progressive suplarnuclear palsy.  

At the time of death, service connection was in effect for right shoulder degenerative joint disease, chronic sinusitis, post-operative right upper and middle lobe resection due to lung cancer, bilateral hearing loss, non-specific urethritis, and otitis media bilateral.  The appellant has not claimed, nor does the death certificate otherwise suggest that the Veteran's service connected disabilities noted above had any impact on his death.  The Board finds the evidence of record does not contain any competent or credible evidence establishing that the service-connected disabilities that caused the Veteran's death were incurred in or otherwise related to service.  The Veteran's service treatment records were silent for any reference to supranuclear palsy.  Accordingly, the Board finds that the service-connected disabilities had no bearing on the Veteran's death.

Therefore the Board finds the evidence fails to establish the Veteran's death was due to his active service, and the appellant's claim for service connection for the Veteran's death is denied.  The Board finds no theory of compensation for cause of death.


ORDER

Service connection for progressive supranuclear palsy is denied.

Service connection for the cause of the Veteran's death is denied. 


REMAND

The regards to the Veteran's claim for entitlement to service connection for PTSD, the Board finds that another VA examination is necessary in order to provide the Appellant an adequate VA examination.

The Board notes that the Veteran had two previous VA examinations in September 2011 and April 2013.  Both VA examiners determined that the Veteran did not have a current diagnosis of PTSD but that due to the Veteran's progressive supranuclear palsy, mental status examination was made difficult.  However, while both VA examiners reported that a review of the Veteran's claims file was undertaken both VA examiners did not comment upon a private diagnosis of PTSD made by a private psychologist,. Dr. L.D, made in May 2004.  The Board finds that the claims file must be sent to a VA examiner to determine if the Veteran at any time had a diagnosis of PTSD, and also comment upon the private diagnosis of PTSD dated in May 2004.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The claims filed should be forwarded to VA examiner that is a psychiatrist or psychologist to determine the etiology of any mental disabilities.  A complete review of the claim file must be conducted to include VA treatment records, VA examination reports, private treatment records, and any statements submitted by the Veteran or his spouse made in support of the claim.

The VA examiner should determine whether any of the stressors claimed by the Veteran are related to his fear of hostile military or terrorist activity.  The VA examiner must also review the letters from the Veteran mailed to his family while he was deployed the Republic of Vietnam.  Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include that the claimed stressors do not support the diagnosis, the examiner should list all any other diagnosed psychiatric disorders, and if present whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder either began during or was otherwise caused by the Veteran's military service. 

The examiner must comment of the May 2004 private diagnosis of PTSD made by Dr. L.D., and discuss the relevance, if any, of this treatment record.

The claims file must be made available to and reviewed by the examiner.  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

2.  After completing the above, and any other development deemed necessary, the RO should readjudicate the Veteran's claims for service connection for PTSD.  If the benefit sought on appeal is not granted to the Appellant's satisfaction, she and her representative should be provided with a SSOC.  An appropriate period of time should be allowed for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


